Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-8 have been examined.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Nishi (20190087485) in view of UEJIMA (20210383250). 
As per claims 1, 7 and 8,
	Nishi discloses a transfer learning method executed by a computer, the method comprising:
extracting the selected learning data among the source learning data as transfer data to be used as the target learning data (par 111).
	Nishi does not explicitly disclose:
selecting learning data that satisfies a constraint identified from target learning data in a target domain and source learning data in a source domain for a transfer learning.
However, UEJIMA discloses:
selecting learning data that satisfies a constraint identified from target learning data in a target domain and source learning data in a source domain for a transfer learning (claim 8).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add UEJIMA’s selecting learning data that satisfies a constraint identified from target learning data in a target domain and source learning data in a source domain for a transfer learning to Nishi’s method for transfer learning executed by a computer. One would be motivated to do this in order to provide learning section configured to input the supervised data of the predetermined number to a learning algorithm to learn the supervised data, generate a learned model of the learning algorithm.
As per claim 2,
Nishi discloses extracting, from the acquired source learning data, learning data that satisfies a constraint identified from the same learning data indicating the first label of the target and the source (par 111); and
performing learning based on the extracted learning data and the target learning data (par 36).
UEJIMA discloses acquiring target learning data input to a target learning machine so as to distinguish between a first label and a third label (claim 8);
acquiring source learning data input to a source learning machine so as to distinguish between the first label and a second label when a difference between the number of pieces of data of the third label of the target learning data and the number of pieces of learning data of the first label of the target learning data is larger than a preset number (claim 8).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add UEJIMA’s acquiring target learning data input to a target learning machine so as to distinguish between a first label and a third label; acquiring source learning data input to a source learning machine so as to distinguish between the first label and a second label when a difference between the number of pieces of data of the third label of the target learning data and the number of pieces of learning data of the first label of the target learning data is larger than a preset number to Nishi’s method for transfer learning executed by a computer. One would be motivated to do this in order to provide learning section configured to input the supervised data of the predetermined number to a learning algorithm to learn the supervised data, generate a learned model of the learning algorithm.
As per claim 3,
Nishi discloses:
the selecting includes generating a first constraint using first knowledge information given to the target domain including the target learning data (par 111), and

the extracting includes extracting the transfer data from learning data constructing a constraint that is paired with and is the same type as the first
constraint among constraints generated using second knowledge information given to the source domain including the source learning data (par 36, 111)
	As per claim 4,
	Nishi discloses detecting, from the target learning data, a second constraint whose conclusion is the same as a conclusion of the first constraint using the first knowledge information in the target; generating, from the source learning data, a third constraint that is the same type as the second constraint in the target; detecting, from the source learning data, a fourth constraint that is the same type as the third constraint in the source; and detecting learning data satisfying the third constraint or learning data satisfying the fourth constraint among the source learning data as the target learning data (par 111, 126).
	As per claim 5,
	Nishi discloses generating the first constraint in the target and same type constraint paired with the first constraint in the source and extracting the transfer data, for each of a plurality of knowledge sources; and displaying a selection screen in which the knowledge source, the first constraint, the same type of constraint, and the transfer data are associated with each other (par 111, 126).
	As per claim 6,
	UEJIMA discloses acquiring the transfer data associated with the each knowledge source selected on the selection screen from the selected knowledge source, and executing the transfer learning as learning data (claim 8).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add UEJIMA’s acquiring the transfer data associated with the each knowledge source selected on the selection screen from the selected knowledge source, and executing the transfer learning as learning data to Nishi’s method for transfer learning executed by a computer. One would be motivated to do this in order to provide learning section configured to input the supervised data of the predetermined number to a learning algorithm to learn the supervised data, generate a learned model of the learning algorithm.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN L BROWN whose telephone number is (571)270-5109. The examiner can normally be reached Mon - Fri 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALVIN L BROWN/Primary Examiner, Art Unit 3621